 



THIS WARRANT AND THE SECURITIES UNDERLYING THIS WARRANT HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) AND MAY NOT
BE OFFERED, SOLD OR OTHERWISE TRANSFERRED, ASSIGNED, PLEDGED, OR HYPOTHECATED IN
THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION THEREFROM UNDER SUCH SECURITIES
ACT, ANY APPLICABLE STATE SECURITIES LAWS AND THE RULES AND REGULATIONS
THEREUNDER.

 

AVRA SURGICAL ROBOTICS, INC.

 

WARRANT

 

TO PURCHASE COMMON STOCK OF THE COMPANY

 

Warrant No. ___ Issue Date: ______, 2012

 

FOR VALUE RECEIVED, AVRA SURGICAL ROBOTICS, INC., a Delaware corporation (the
“Company”), grants the following rights to the purchaser executing a signature
page attached hereto, and its permitted assigns, heirs, executors and
administrators (individually and collectively, the “Holder”), as of the date
first written above (“Issue Date”). This warrant (the “Warrant”) to has been
issued by the Company pursuant to the terms and conditions of a warrant purchase
agreement, dated ______, 2012 (the “Purchase Agreement”) by and between the
Company and the Holder.

 

Section 1.          Grant.

 

The Holder is hereby granted the right (collectively, the “Purchase Rights”), in
accordance with the terms and conditions of this Warrant, from the date hereof
until the expiration of the “Exercise Period” (as defined below), to purchase
from the Company that number of fully paid and non-assessable shares of the
Common Stock of the Company, set forth in Section 2 hereof, at the “Exercise
Price” (as defined below), upon delivery of this Warrant to the Company with the
Notice of Exercise form attached as Exhibit 1 hereto, duly executed, and upon
tender of the Exercise Price for the shares of Common Stock to be purchased.

 

Section 2.          Number of Shares of Common Stock Purchasable.

 

2.1      Subject to the other provisions of this Section 2, this Warrant
entitles the Holder to purchase from time to time up to _______________ shares
(the "Warrant Shares") of the Company’s common stock, par value $.0001 per share
(the “Common Stock”).

 

2.2      In case prior to the expiration of the Purchase Rights by exercise or
by the terms of this Warrant, the Company shall undertake any reclassification,
forward stock split, reverse stock split, stock dividend or any similar
proportionately-applied change (collectively, a “Reclassification”) of
outstanding shares of Common Stock (other than a change solely in, of, or from
par value), the Holder shall thereafter be entitled, upon exercise of this
Warrant for the same total consideration as presently required, to purchase the
kind and amount of shares of stock and other securities and property receivable
upon such Reclassification by a holder of the number of shares of Common Stock
which this Warrant entitles the Holder hereof to purchase immediately prior to
such Reclassification. Notice of any such Reclassification shall be given to the
Holder pursuant to Section 12 hereof.

 



-1-

 

 

2.3      In case prior to the expiration of the Purchase Rights by exercise or
by the terms of this Warrant, the Company shall determine to consolidate or
merge with, or convey all, or substantially all, of its property or assets to,
any other corporation or corporations, or dissolve, liquidate or wind up, then,
as a condition precedent to such consolidation, merger, conveyance, dissolution,
liquidation or winding up, notice shall be given to the Holder pursuant to
Section 12 hereof and lawful and adequate provision shall be made whereby the
Holder shall thereafter have the right to receive from the Company or the
successor corporation, as the case may be, upon the basis and upon the terms and
conditions specified in this Warrant, in lieu of the shares of Common Stock of
the Company theretofore purchasable upon the exercise of the Purchase Rights,
such shares of stock, securities, or assets as may be issued or payable with
respect to, or in exchange for, the number of shares of Common Stock of the
Company theretofore purchasable upon the exercise of the Purchase Rights had
such consolidation, merger, conveyance, dissolution, liquidation or winding up
not taken place; and in any such event the rights of the Holder to an adjustment
of the number of shares of Common Stock purchasable upon the exercise of the
Purchase Rights as herein provided, shall continue and be preserved in respect
of any stock or securities which the Holder becomes entitled to purchase.

 

Section 3.          Exercise Period; Registration Statement Notice. The Purchase
Rights represented hereby shall be exercisable in whole or in part from time to
time after the date of issuance of this Warrant until 5:00 p.m. Eastern time on
the third anniversary of the Issue Date hereof (the “Exercise Period”).

 

Section 4.          Exercise. The Purchase Rights represented by this Warrant
are exercisable upon the terms and conditions set forth herein at the option of
the Holder in whole at any time and in part, but not for less than 100 shares at
a time, at any time and from time to time during the Exercise Period upon the
delivery of the Notice of Exercise form attached hereto as Exhibit 1 to the
Company with such notice duly executed and upon payment in cash, wire transfer
or bank cashier’s check of the Exercise Price. The Purchase Rights shall be
deemed to have been exercised, and the Holder shall be deemed to have become a
stockholder of record of the Company for the purposes of receiving dividends and
for all other purposes whatsoever with respect to the shares of Common Stock so
purchased, as of the date of delivery of such properly executed Notice of
Exercise accompanied by proper tender of the Exercise Price at the office of the
Company. As promptly as practicable on or after such date, and in any event
within five (5) business days thereafter, the Company at its expense shall issue
and deliver, or cause to be issued and delivered, to the person or persons
entitled to receive the same, a certificate or certificates for the number of
shares issuable upon such exercise. In the event that this Warrant is exercised
in part, the Company at its expense shall execute and deliver a new Warrant of
like tenor exercisable for the number of shares for which this Warrant may then
be exercised.          

 



-2-

 

 

Section 5.          Exercise Price. The exercise price for each share of Common
Stock issuable to the Holder hereunder shall be $5.00 per share, subject to
adjustment as provided in Section 2 and otherwise herein (the “Exercise Price”).

 

Section 6.          Company’s Warranties and Covenants as to Capital Stock . The
Company has taken all action necessary and appropriate to properly authorize,
reserve and issue those shares of Common Stock issuable to the Holder pursuant
to this Warrant including an authorization of issuance and setting of exercise
price. The Common Stock deliverable on the exercise of the Purchase Rights
represented hereby shall, when issued, be duly and validly issued, fully paid
and nonassessable. The Company shall at all times reserve and hold available
sufficient shares of Common Stock to satisfy the Purchase Rights..

 

Section 7.          Transfer; Compliance With Securities Laws; Right of Company
to Request Opinion of Counsel Confirming Such Compliance; Holder Responsible for
Costs of Transfer Including Reasonable Counsel Fees. The Purchase Rights shall
be registered on the books of the Company, which shall be kept by it at its
principal office for that purpose. This Warrant and the Common Stock issuable
upon exercise of the Purchase Rights, may not be transferred or assigned in
whole or in part without compliance with all applicable federal and state
securities laws by the transferor and the transferee, including, if requested by
the Company, an opinion of counsel satisfactory to the Company to the effect
that the transfer or assignment is in compliance with applicable securities
laws. Subject to such compliance, the Purchase Rights shall be transferable on
said books, in whole or in part, by the Holder in person or by duly authorized
attorney upon surrender of this Warrant properly endorsed by the Holder
executing the Permitted Transfer or Assignment Form attached hereto and made a
part hereof as Exhibit 2. All reasonable and documented costs associated with
any transfer or assignment, including, without limitation, the reasonable fees
of counsel to the Company shall be borne by the transferor or assignor. The
Company agrees that, while the Purchase Rights remain valid and outstanding, its
stock transfer books shall not be closed for any purpose whatsoever except under
arrangements which shall insure to persons exercising warrants or applying for
transfer of stock all rights and privileges which they might have had or
received if the stock transfer books had not been closed and they had exercised
their Purchase Rights at any time during which such transfer book shall have
been closed.

 

Section 8.          Charges, Taxes and Expenses. Issuance of certificates for
shares of Common Stock issuable upon the exercise of this Warrant or any portion
thereof (and issuance of a replacement Warrant certificate in the event of
partial exercise) shall be made without charge to the Holder hereof for any
issue taxes or any other incidental expenses in respect of the issuance of such
certificates to and in the name of the registered Holder of this Warrant, all of
which taxes and expenses shall be paid by the Company, and such certificates
shall be issued in the name of the Holder of this Warrant. Certificates will be
issued in a name other than that of the Holder upon the request of a Holder and
payment by the Holder of any applicable transfer taxes and compliance with all
applicable securities laws and with all applicable provisions of this Warrant
including but not limited to Section 7 hereof.

 

Section 9.          Exchange for Other Denominations. This Warrant is
exchangeable for new certificates of like tenor and date representing in the
aggregate the right to purchase the number of shares purchasable hereunder in
denominations designated by the Holder at the time of surrender. In the event of
the purchase, at any time prior to the expiration of the Exercise Period, of
less than all of the shares of Common Stock purchasable hereunder, the Company
shall cancel this Warrant upon surrender thereof, and shall promptly execute and
deliver to the Holder hereof a new warrant of like tenor and date for the
balance of the shares purchasable hereunder.

 



-3-

 

 

Section 10.          Loss, Theft, Destruction or Mutilation of Warrant. Upon
receipt by the Company of evidence reasonably satisfactory to the Company of the
loss, theft, destruction or mutilation of this Warrant, and, in case of loss,
theft or destruction, of indemnity or security reasonably satisfactory to it,
and upon reimbursement to the Company of all reasonable and documented expenses
incidental thereto, and upon surrender of this Warrant, if mutilated, the
Company shall promptly make and deliver a new warrant of like tenor and date, in
lieu of this Warrant and cancel this Warrant.

 

Section 11.          Registration Rights.

 

11.1          For purposes of this Section 11 the capitalized terms in this
Section 11 shall have the following meanings:

 

(a)          “Family Member” means a) with respect to any individual, such
individual’s spouse, any descendants (whether natural or adopted), any trust all
of the beneficial interests of which are owned by any of such individuals or by
any of such individuals together with any organization described in Section
501(c)(3) of the Internal Revenue Code of 1986, as amended, the estate of any
such individual, and any corporation, association, partnership or limited
liability company all of the equity interests of which are owned by those above
described individuals, trusts or organizations and (b) with respect to any
trust, the owners of the beneficial interests of such trust.

 

(b)          “Holder” means the purchaser hereof and any of its respective
successors and Permitted Assignees who acquire rights in accordance with this
Warrant with respect to any Registrable Securities (defined below) directly or
indirectly from the Holder or from any Permitted Assignee (defined below).

 

(c)          “Permitted Assignee” means (a) with respect to a partnership, its
partners or former partners in accordance with their partnership interests, (b)
with respect to a corporation, its stockholders in accordance with their
interest in the corporation, (c) with respect to a limited liability company,
its members or former members in accordance with their interest in the limited
liability company, (d) with respect to an individual party, any Family Member of
such party, or (e) an entity that is controlled by, controls, or is under common
control with a transferor.

 

(d)          “Registrable Securities” means the shares of Common Stock
underlying this Warrant but excludes (i) any Registrable Securities sold by a
person in a transaction pursuant to a registration statement filed under the
Securities Act, (ii) any Registrable Securities that are at the time subject to
an effective registration statement under the Securities Act or (iii) any
Registrable Securities that may be sold without volume limitations or other
restrictions under Securities Act Rule 144 or successor rule thereof.

 



-4-

 

 

11.2          Piggyback Registration.  

 

(a)          In the event the Company shall determine in its sole discretion to
register with the SEC for sale any Common Stock, for its own account or for the
account of others, other than (i) a registration relating solely to employee
benefit plans or securities issued or issuable to employees, consultants (to the
extent the securities owned or to be owned by such consultants could be
registered on Form S-8) or any of their Family Members (including a registration
on Form S-8) or (ii) a registration relating solely to a Securities Act Rule 145
transaction or a registration on Form S-4 in connection with a merger,
acquisition, divestiture, reorganization or similar event, the Company shall
promptly give to the Holder (and in no event shall such notice be given less
than ten (10) calendar days prior to the filing of such registration statement),
and shall, include all of the Registrable Securities specified in a written
request delivered by the Holder thereof within five (5) calendar days after
receipt of such written notice from the Company. However, the Company may,
without the consent of the Holder, withdraw such registration statement prior to
its becoming effective if the Company or such other stockholders have elected to
abandon the proposal to register the securities proposed to be registered
thereby.

 

(b)          Notwithstanding the foregoing, if such registration undertaken by
the Company is in connection with an underwritten public offering, and the
underwriter in such public offering reasonably determines that inclusion of all
of the Registrable Securities in such registration would be detrimental to the
successful completion of the offering contemplated in such registration
statement, and based on such determination recommends inclusion in such
registration statement of fewer or none of the Registrable Securities of the
Holder, then (i) the number of Registrable Securities of the Holder included in
such registration statement shall be reduced pro-rata among the holders of all
Registrable Securities (based upon the number of Registrable Securities
requested to be included in the registration), if the Company after consultation
with the underwriter(s) recommends the inclusion of fewer Registrable
Securities, or (ii) none of the Registrable Securities of the Holder shall be
included in such registration statement, if the Company after consultation with
the underwriter(s) recommends the inclusion of none of such Registrable
Securities; provided, however, that if securities are being offered for the
account of other persons or entities as well as the Company, such reduction
shall not represent a greater fraction of the number of Registrable Securities
intended to be offered by the Holder than the fraction of similar reductions
imposed on such other persons or entities (other than the Company).

 

(c)          Notwithstanding the other registration obligations set forth
herein, in the event the SEC informs the Company that all of the Registrable
Securities cannot, as a result of the application of Rule 415, be registered for
resale on a single registration statement, the Company agrees to promptly (i)
inform the Holder thereof, (ii) use its commercially reasonable efforts to file
amendments to the registration statement as required by the SEC and/or (iii)
withdraw the registration statement and file a new registration statement (a
“New Registration Statement”), in either case covering the maximum number of
Registrable Securities permitted to be registered by the SEC, on Form S-1 or
such other form available to register for resale the Registrable Securities as a
secondary offering; provided, however, that prior to filing such amendment or
New Registration Statement, the Company shall be obligated to use its
commercially reasonable efforts to advocate with the SEC  for the registration
of all of the Registrable Securities in accordance with the SEC guidance,
including without limitation, advocating that the offering contemplated by the
Registration Statement is a valid secondary offering and not an offering “by or
on behalf of the issuer” as defined in Rule 415.  In the event the Company
amends the registration statement or files a New Registration Statement, as the
case may be, under clauses (ii) or (iii) above, the Company will use its
commercially reasonable efforts to file with the SEC, as promptly as allowed by
the SEC or by SEC guidance provided to the Company or to registrants of
securities in general, one or more registration statements on Form S-1 or such
other form available to register for resale those Registrable Securities that
were not registered for resale on the registration statement, as amended, or the
New Registration Statement.  The foregoing notwithstanding, if the Company is
required to limit the number of shares that it can include on such resale
registration statement or New Registration Statement by regulation or the
requirements of the SEC or any exchange, then, notwithstanding any other
registration rights of the Holder, the number of Registrable Securities to be
included on such registration statement and New Registration Statement shall be
allocated to those certain holders of securities as shall be determined by the
Company, in its sole discretion.

 



-5-

 

 

11.3          Expenses. The Company shall bear all expenses incurred by the
Company in compliance with the registration obligation of the Company,
including, without limitation, all registration and filing fees, printing
expenses, fees and disbursements of counsel for the Company incurred in
connection with any registration, qualification or compliance pursuant to this
Warrant and all underwriting discounts, selling commissions and expense
allowances applicable to the sale of any securities by the Company for its own
account in any registration. All underwriting discounts, selling commissions and
expense allowances applicable to the sale by the Holder of Registrable
Securities and all fees and disbursements of counsel for the Holder shall be
borne by the Holder.

 

11.4          Indemnification.

 

(a)          To the extent permitted by law, the Company will indemnify the
Holder, each of its officers, directors, agents, employees and partners, and
each person controlling the Holder, with respect to each registration of
Registrable Securities under the Securities Act and qualification of Registrable
Securities under state securities laws effected pursuant to this Warrant,
against all claims, losses, damages and liabilities (or actions, proceedings or
settlements in respect thereof) arising out of or based on (i) any untrue
statement (or alleged untrue statement) of a material fact contained in any
prospectus, offering circular or other document prepared and filed by the
Company pursuant to which Registrable Securities were registered under the Act
(including any related registration statement, notification or the like)
incident to any such registration or qualification, or (ii) any omission (or
alleged omission) to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, or any violation by
the Company of the Act or any rule or regulation thereunder applicable to the
Company and relating to action or inaction required of the Company in connection
with any such registration or qualification, and subject to the provisions of
this section below, will reimburse the Holder, each of its officers, directors,
agents, employees and partners, and each person controlling the Holder, for any
legal and any other expenses as they are reasonably incurred in connection with
investigating and defending any such claim, loss, damage, liability or action,
provided, however, that the Company will not be liable to the extent that any
such claim, loss, damage, liability or expense arises out of or is based on any
failure of the Holder or his representatives to distribute Registrable
Securities in accordance with applicable laws (including failure to deliver any
required preliminary prospectus or final prospectus (or the final prospectus as
amended and supplemented) at or before the written confirmation of the sale of
such Registrable Securities); nor shall the Company be liable in any such case
for any such loss, claim, damage, liability or action to the extent that it
arises out of or is based upon a violation which occurs in reliance upon and in
conformity with written information furnished expressly for use in connection
with such registration by the Holder, any such partner, officer, director,
employee, agent or controlling person of the Holder, or any such underwriter or
any person who controls any such underwriter. Notwithstanding the foregoing, the
indemnity contained in this subsection shall not apply to amounts paid in
settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Company (which consent shall
not be unreasonably withheld).

 



-6-

 

 

(b)          To the extent permitted by law, the Holder will indemnify the
Company, and its directors, officers, agents, employees and each underwriter, if
any, of the Company’s securities covered by such a registration statement, each
person who controls the Company or such underwriter within the meaning of the
Act and the rules and regulations thereunder, and their respective counsel
against all claims, losses, damages and liabilities (or actions in respect
thereof) arising out of or based on any failure of Holder or its representatives
to distribute Registrable Securities in accordance with applicable laws
(including failure to deliver any required preliminary prospectus or final
prospectus (or the final prospectus as amended and supplemented to the extent
such amendment or supplement is timely provided to the Holder) as required by
applicable law); or any untrue statement (or alleged untrue statement) of a
material fact contained in any such registration statement, prospectus, offering
circular or other document, or any omission (or alleged omission) to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, and will reimburse the Company and its
directors, officers, partners, persons, underwriters or control persons for any
legal or any other expenses as they are reasonably incurred in connection with
investigating or defending any such claim, loss, damage, liability or action, in
each case to the extent, but only to the extent, that such untrue statement (or
alleged untrue statement) or omission (or alleged omission) is made in such
registration statement, prospectus, offering circular or other document in
reliance upon and in conformity with written information furnished to the
Company by such Holder for specific use in such registration statement,
prospectus, offering circular or other document; provided, however, that the
indemnity agreement contained in this subsection shall not apply to amounts paid
in settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Holder, which consent shall
not be unreasonably withheld or delayed.

 

(c)          Each party entitled to indemnification under this section (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of any such claim or any
litigation resulting therefrom, provided that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or any litigation resulting
therefrom, shall be approved by the Indemnified Party (whose approval shall not
unreasonably be withheld), and the Indemnified Party may participate in such
defense at such party’s expense; and provided further that if counsel to the
Indemnified Party shall reasonably believe that a material conflict of interest
is likely to exist if the same counsel were to represent such Indemnified Party
and the Indemnifying Party then the Indemnified Party may retain one separate
counsel at the expense of the Indemnifying Party; and provided further that the
failure of any Indemnified Party to give notice as provided herein shall not
relieve the Indemnifying Party of its obligations under this Warrant unless and
only to the extent that such failure to give notice results in material
prejudice to the Indemnifying Party. No Indemnifying Party, in the defense of
any such claim or litigation, shall, except with the consent of each Indemnified
Party, consent to entry of any judgment or enter into any settlement which does
not include as an unconditional term thereof the giving by the claimant or
plaintiff to such Indemnified Party of a release from all liability in respect
to such claim or litigation. Each Indemnified Party shall furnish such
information regarding itself or the claim in question as an Indemnifying Party
may reasonably request in writing and as shall be reasonably required in
connection with defense of such claim and litigation resulting therefrom.

 



-7-

 

 

If the indemnification provided for in this section is held by a court of
competent jurisdiction to be unavailable to an Indemnified Party with respect to
any loss, liability, claim, damage or expense referred to herein, then the
Indemnifying Party, in lieu of indemnifying such Indemnified Party hereunder,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such loss, liability, claim, damage or expense in such proportion as
is appropriate to reflect the relative fault of the Indemnifying Party on the
one hand and of the Indemnified Party on the other in connection with the
statements or omissions which resulted in such loss, liability, claim, damage or
expense as well as any other relevant equitable considerations. The relative
fault of the Indemnifying Party and of the Indemnified Party shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission to state a material fact relates to
information supplied by the Indemnifying Party or by the Indemnified Party and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission.

 

Section 12.          Notices Including Certificate of Company In Event of
Adjustment.

 

(a)          Whenever the number of shares purchasable hereunder or Exercise
Price shall be adjusted pursuant to Section 2 hereof, the Company shall issue a
certificate signed by its Chief Financial Officer or its President or such other
appropriate officer, setting forth, in reasonable detail, the event requiring
the adjustment, the amount of the adjustment, the method by which such
adjustment was calculated, and the number of shares purchasable hereunder or new
Exercise Price after giving effect to such adjustment, and shall cause a copy of
such certificate to be mailed (by first-class mail, postage prepaid) to the
Holder of this Warrant.

 

(b)          In case:

 

(i)          the Company shall take a record of the holders of its Common Stock
for the purpose of entitling them to receive any dividend or other distribution,
or any right to subscribe for or purchase any shares of stock of any class or
any other securities, or to receive any other right, or

 

(ii)          of any capital reorganization of the Company, any reclassification
of the capital stock of the Company, any consolidation or merger of the Company
with or into another corporation, or any conveyance of all or substantially all
of the assets of the Company to another corporation, or

 



-8-

 

 

(iii)          of any voluntary dissolution, liquidation or winding-up of the
Company,

 

then, and in each such case, the Company shall mail or deliver or cause to be
mailed or delivered to the Holder or Holders a notice specifying, as the case
may be, (A) the date on which a record is to be taken for the purpose of such
dividend, distribution or right, and stating the amount and character of such
dividend, distribution or right, or (B) the date on which such reorganization,
reclassification, consolidation, merger, conveyance, dissolution, liquidation or
winding-up is to take place, and the time, if any is to be fixed, as of which
the holders of record of Common Stock shall be entitled to exchange their shares
of Common Stock for securities or other property deliverable upon such
reorganization, reclassification, consolidation, merger, conveyance,
dissolution, liquidation or winding-up. Such notice shall be mailed or delivered
at least 15 business days prior to the date therein specified.

 

(c)          All notices, requests, consents and demands required by this
Warrant shall be in writing and shall be personally delivered or mailed, postage
prepaid, to the Company at:

 

AVRA SURGICAL ROBOTICS, INC.

c/o Stamell & Schager, LLP

1 Liberty Plaza, 35th Floor

New York, NY 10006

Attn: Jared Stamell

 

with a copy (which shall not constitute notice) to:

 

Richardson & Patel LLP

750 Third Avenue, 9th Floor

New York, New York 10017

Attn: David Feldman, Esq.

Fax: (917) 677-8165

 

and to the Holder at the address(es) set forth on the Holder's signature page or
at such other address(es) as the Company or Holder may designate by ten (10)
days advance written notice to the other party.

 

All notices required or permitted hereunder shall be in writing and shall be
deemed effectively given: (i) upon personal delivery to the party to be
notified, (ii) when sent by confirmed facsimile if sent during normal business
hours of the recipient, if not, then on the next business day, (iii) five (5)
days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (iv) one (1) day after deposit with a nationally
recognized overnight courier, specifying next day delivery with written
verification of receipt.

 

Section 13.          Miscellaneous. This Warrant shall not entitle the Holder to
any of the rights of a stockholder of the Company. This Warrant shall be binding
upon the Company’s successors. This Warrant shall be governed, construed and
enforced in accordance with the laws of the State of Delaware. In case any
provision of this Warrant shall be invalid, illegal or unenforceable, or
partially invalid, illegal or unenforceable, the provision shall be enforced to
the extent, if any, that it may legally be enforced and the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby. This Warrant shall any term hereof may be changed, waived,
discharged or terminated only by a statement in writing signed by the party
against which enforcement of such change, waiver, discharge or termination is
sought. The headings in this Warrant are for purposes of reference only, and
shall not limit or otherwise affect any of the terms hereof.

 

[Signatures appear on following page.]

 



-9-

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed and
delivered on its behalf as of the Issue Date set forth above.

 

  COMPANY:             AVRA SURGICAL ROBOTICS, INC.                            
By:         Barry F. Cohen       President  

 

 

 

HOLDER:

 

______________________________________

Name

 

______________________________________

Signature

 

______________________________________

Capacity in which signed (if other than individual)

 

 

Holder Address:

 

______________________________________

 

______________________________________

 

______________________________________

 

______________________________________

 



 

 

 

EXHIBIT 1

 

 

NOTICE OF EXERCISE PURSUANT TO

ATTACHED WARRANT

 

 

______________, 20___

 

 

To: AVRA SURGICAL ROBOTICS, INC.

 

(1)          The undersigned, the Holder of record of the attached Warrant of
AVRA SURGICAL ROBOTICS, INC., hereby exercises the option granted by the
Purchase Rights evidenced by the attached Warrant [and hereby tenders payment of
the Exercise Price as determined by the Warrant] to purchase upon the terms set
forth in such Warrant [________] shares of Common Stock, which constitutes all
[or a portion] of the shares of Common Stock issued pursuant to the Purchase
Rights represented by this Warrant of AVRA SURGICAL ROBOTICS, INC. All
capitalized terms used but not defined in this notice have the meanings assigned
to such terms in the Warrant.

 

(2)          In exercising this Warrant, the undersigned hereby confirms and
acknowledges that (a) the undersigned has complied with all terms and conditions
of the Purchase Agreement as defined in the Warrant, including the requirement
that the Holder is an “accredited” investor, (b) the shares of the Common Stock
to be issued are being acquired solely for investment and solely for the account
of the undersigned, (c) the undersigned will not offer, sell or otherwise
dispose of any such shares of Common Stock except under circumstances that will
not result in a violation of the Securities Act of 1933, as amended, or any
applicable state securities laws, and (d) as required under the terms of the
Purchase Agreement, the certificate or certificates representing said shares of
Common Stock shall bear a restrictive legend prohibiting and restricting
transfer of such shares except in compliance with applicable federal and state
securities laws.

 

(3)          Please issue a certificate or certificates representing said shares
of Common Stock in the name of the undersigned or in such other name as is
specified below.

 

(4)          Please issue a new Warrant for the unexercised portion of the
attached Warrant, if any, in the name of the undersigned or in such other name
as is specified below:

 

ATTEST:   HOLDER:                       By:               Name:              
Title:  

 

(If certificates for Common Stock or new Warrants are requested in a name other
than the undersigned, be advised that the delivery of the certificates and/or
new Warrants will be delayed until the Company assures itself that such change
is permitted under Section 7 of the Warrant that such change does not violate
applicable federal and state securities laws.)

 



 

 

 

EXHIBIT 2

 

PERMITTED TRANSFER OR ASSIGNMENT FORM

 

NOTE: THIS ASSIGNMENT BEARS A RESTRICTIVE LEGEND BELOW

 

FOR VALUE RECEIVED, the undersigned Holder of record of this Warrant of AVRA
SURGICAL ROBOTICS, INC. (the “Company”), which is dated ___________, hereby
sells, assigns and transfers unto the Assignee named below all of the rights,
including, without limitation, the Purchase Rights (as such term is defined in
this Warrant) of the undersigned under the within Warrant, with respect to the
number of shares of Common Stock set forth below:

 

Name of Transferee/Assignee Address No. of Shares

 

 

and does hereby irrevocably constitute and appoint the Secretary of AVRA
SURGICAL ROBOTICS, INC. to make such transfer on the books of AVRA SURGICAL
ROBOTICS, INC., maintained for the purpose, with full power of substitution in
the premises.

 

Attached hereto, if and to the extent requested by the Company, is an opinion of
counsel that the assignment does not violate or is exempt from, any federal and
state securities laws. As provided in the Warrant, including but not limited to
Section 7 of the Warrant, the Company may, in its sole discretion, decide
whether such opinion is satisfactory, and Assignee and Holder agree to any
reasonable delay in transfer caused by such evaluation and further acknowledge
and agree that they shall bear all reasonable and documented costs associated
with any transfer or assignment, including, without limitation, the reasonable
fees of counsel to the Company shall be borne by the transferor or assignor.

 

The undersigned also represents that, by assignment hereof, the Assignee
acknowledges that this Warrant and the shares of Common Stock to be issued upon
exercise hereof or conversion thereof are being acquired for investment and that
the Assignee will not offer, sell or otherwise dispose of this Warrant or any
shares of stock to be issued upon exercise hereof or conversion thereof except
under circumstances which will not result in a violation of the Securities Act
of 1933, as amended, or any state securities laws. Further, the Assignee has
acknowledged that upon exercise of this Warrant, the Assignee shall, if
requested by the Company, confirm in writing, in a form satisfactory to the
Company, that the shares of Common Stock so purchased are being acquired for
investment and not with a view toward distribution or resale in violation of
applicable securities laws.

 

Accordingly, the following restrictive legend is made applicable to this
assignment (and to this Warrant and securities covered by this Warrant as
assigned hereby to Assignee):

 

 

[INSERT RESTRICTIVE LEGEND]

 



 

 

 

This Assignment and this Warrant and the securities underlying this Warrant as
assigned hereby, have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”), and may not be offered, sold or otherwise
transferred, assigned, pledged or hypothecated in the absence of such
registration or an exemption therefrom under such Securities Act, any applicable
state securities laws and the rules and regulations thereunder.

 

Dated:     HOLDER:                           By:             Name:            
Title:                   Dated:     ASSIGNEE:                            By:    
        Name:             Title:    

 

 

